Citation Nr: 0305929	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit on appeal.


FINDING OF FACT

The veteran's right knee replacement is manifested by 
intermediate degrees of pain, limitation of motion and 
functional loss due to pain.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent 
disability, but no higher, for a right knee replacement have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321, Part 4 including §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his October 1996 VA examination, the veteran reported 
right knee discomfort from time to time, and also hip.

The examination showed that the right knee was swollen; the 
right knee looked deformed, and there was definite 
instability of the right knee joint.  Range of motion of the 
right knee was flexion to 100 degrees, extension 0 to 165 
degrees.  X-rays showed no change since May 1991, posterior 
loose bodies in the right knee.  Bilateral calcifications.  
The diagnosis was history of a number of injuries to the 
right knee, and history of shattered bone of the right knee 
with dislocation.

A statement from B.H., M.D., dated August 1996 indicates that 
the veteran underwent total knee surgery for severe arthritis 
of his knee one year ago.  It was noted that although the 
veteran did very well since surgery, he still had a problem 
especially after sustained walking for more than one hour.  
He got increased swelling and pain and was unable to really 
persist much further without a rest.  The examination showed 
full range of motion in the knee considering his total knee 
of 0 back to about 115 to 20 degrees.  There was no 
significant instability.  There was a well-healed surgical 
scar.  X-rays showed good alignment of the prosthesis without 
any loosening.  

At his February 1997 RO hearing, the veteran testified that 
he had his right knee replaced in January 1995.  He indicated 
that his right knee gave way and he had swelling.  The 
veteran indicated that he was in pain but did not take 
anything stronger than Tylenol.  He also indicated that he 
used a cane much more than before and had limitation of 
motion of the right knee.  

At his March 1999 VA examination, the veteran reported having 
arthroplasty performed in 1995 by an outside orthopedic 
surgeon.  He stated that his pain had improved but he now 
used a cane in his left hand because of some continuing right 
knee instability and the right hip pain.

The examination of the right knee showed well-healed 
incisions.  He had a U-type incision around the knee 
originally.  This began laterally and was brought under the 
patella and around medially.  The total knee replacement 
utilized the medial branch of this incision and there was a 
paramedial midline type incision.  The incisions were well 
healed.  The examiner noted that the right knee had good 
motion.  He had 0 degrees of extension to 115 degrees of 
flexion.  This was pain free.  He had no varus or valgus 
instability and he had stable anterior and posterior testing 
of the knee as well.  Distally his sensation was intact 
throughout.  He had 5/5 motor function throughout.  He had +2 
dorsalis pedis and posterior tibial pulses.  Observation of 
his gait showed that he did have a mild antalgic gait on the 
right side.  The knee also had no evidence of an effusion.  
The examiner indicated that the veteran really had 
essentially pain free motion at the knee.  X-rays showed a 
relatively well aligned, well fixed total knee replacement 
with a small effusion.  

VA outpatient treatment records dated January 1995 to March 
2001 show that in September 1999 the veteran reported intense 
pain in his right knee.  He stated that he was told by the 
orthopod the prosthesis was not correct and that the femur 
sometimes slips forward.  The orthopedic surgeon offered to 
do surgery to repair this but the veteran indicated that he 
refused because of his medical condition.  The examination 
noted range of motion functional.  Pain with passive range of 
motion and muscle strength was 5/5 in the upper and lower 
extremities.  It was noted that the veteran ambulated with a 
cane.  In March 2001, the veteran reported increased pain in 
his right knee from his replacement.  He indicated that he 
stopped taking Tramadol because it was not effective for 
relief of pain.  The veteran indicated that he was prescribed 
Tylenol 3 but it had run out and he continued to take 
Albuterol and Atrovent.  He also indicated that his right 
knee swelled with ambulation.

At his October 2001 VA examination, the veteran reported that 
his knee swelled often and that walking hurt it.  As far as 
severity, he felt that the right knee was about 4 on a pain 
scale of 0-10.  Frequency was reported as every day with some 
days worse than a 4.  Duration was worse with walking for 15 
to 20 minutes time.  Precipitating factors were knee pain and 
walking.  Alleviating factors were getting off his feet.  The 
veteran reported applying moist heat with a heating pad and 
felt for the most part that medications have not helped.  He 
indicated that getting off his feet and applying some heat 
did give him some temporary relief.  It was noted that the 
veteran ambulated with a standard cane.  The veteran reported 
that he retired from the Post Office in 1995 and drove his 
own car.  He indicated that he hunted deer from a quad runner 
and was independent in activities of daily living.  It was 
noted that he showed an antalgic gait favoring the right 
lower extremity.

The examination of the right knee showed extension fully to 0 
degrees, flexion was 0-120 degrees.  The knee joint itself 
was stable to the examination.  There was no obvious 
effusion.  He had an old healed scar noted from his 
surgeries, which was non-tender.  He had a negative drawer 
test.  No varus or valgus stress.  It was noted that 
deviation was able to be demonstrated during this 
examination.  The only area of complaint was the medial joint 
line to direct palpation.  Right knee x-ray was taken at this 
time and showed prosthesis in place and no malalignment of 
the components were noted.  He had his own patella still in 
place.  No significant joint effusion was noted.  There was 
some heterotopic bone formation in the popliteal space and 
some arterial calcification incidentally noted but no acute 
fractures.

The examiner's conclusion was stable right knee arthroplasty.  
There was no subluxation or lateral instability during this 
joint examination.  There was no ankylosing of this knee 
joint.  No muscle weakness was noted.  His strength was good.  
He did complain of painful knee with ambulation but not with 
active range of motion nor with range of motion passively.  
He did complain of fatigue with ambulation, which could limit 
his walking distances but should not decrease his range of 
motion.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated October 
1996, March 1999, and October 2001; statement from B.H., 
M.D., dated August 1996; VA outpatient treatment records 
dated January 1995 to March 2001; transcript of February 1997 
RO hearing.  

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In January 2001, the Board remanded the case to obtain 
medical records and to schedule a VA examination.

In April 2002, the RO sent the veteran a letter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

The veteran was sent a VCAA letter in October 2002 explaining 
what evidence was necessary to establish entitlement to the 
benefit sought, what information was needed from the veteran, 
or what additional evidence the veteran would like the VA to 
obtain.  In addition, the RO informed the veteran that VA 
would assist in obtaining evidence and information such as 
medical reports, employment records, and records of federal 
agencies.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran's service-connected right knee disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 5055 which provides the rating criteria for 
the prosthetic replacement of a knee joint.  Under this Code 
provision, for one year following implantation, the knee 
joint warrants an evaluation of 100 percent. Thereafter, 
where there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  Where there is intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes 5256, 
5261 or 5262, with a minimum evaluation of 30 percent to be 
assigned.

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 .

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

The United States Court for Veterans Appeals (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on the 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59. Johnson v. Brown, 9 Vet. App. 
7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Analysis

To summarize, the veteran maintains that the 30 percent 
rating evaluation does not accurately reflect the degree of 
disability that he experiences because of his right knee 
disability.

He maintains that he has chronic right knee pain, occasional 
instability and weakness, which limit his activities.  In 
this regard, the lay statements and hearing testimony are 
considered to be competent evidence when describing symptoms 
of his right knee disability and specific instances where his 
functionality has be limited.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  See Espiritu, supra, at 492.

It is noted that the veteran's complaints, to include chronic 
right knee pain, have been objectively indicated in his VA 
examinations and the statement from B.H., M.D., dated in 
August 1996.  Such symptoms must be considered in the 
assignment of the appropriate evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; and DeLuca, 8 Vet. App. at 202, 206-7.

In the instant case, the veteran underwent surgeries of his 
right knee in the military, including a total left knee 
replacement in 1995.  The VA examination in October 2001 
showed extension fully to 0 degrees, flexion was 0-120 
degrees.  The knee joint itself was stable. There was no 
obvious effusion with negative drawer test.  There was no 
varus or valgus stress.  The only area of complaint was the 
medial joint line to direct palpation.  There was no muscle 
weakness noted.  He did complain of painful knee with 
ambulation but not with active range of motion or with range 
of motion passively.  He did complain of fatigue with 
ambulation, which could limit his walking distances but 
should not decrease his range of motion. 

Consideration has been given to the recent evidence of record 
but finds that there is no basis for a higher evaluation 
under Diagnostic Code 5055.  In this regard, the current 
evidence of record has not showed severe disablement of the 
right knee for the next higher evaluation of 60 percent.  
Accordingly, entitlement to an increased evaluation pursuant 
to Diagnostic Code 5055 is not warranted.

Additionally, it is observed that the veteran is currently 
assigned an evaluation of 30 percent which is the maximum 
evaluation allowed for lateral instability (Diagnostic Code 
5257) and limitation of flexion (Diagnostic Code 5260), 
therefore a higher evaluation is not for application under 
these diagnostic codes.  Also, the veteran has been said to 
have full extension in the right knee.  Therefore, limitation 
of extension of the left knee is not to a degree so as to 
warrant the next higher evaluation of 40 percent under 
Diagnostic Code 5261.  Moreover, the evidence of record is 
not clinically characteristic of ankylosis of the right knee 
in flexion between 10 and 20 degrees (Diagnostic Code 5256), 
or nonunion of the tibia and fibula, with loose motion, 
requiring a brace (Diagnostic Code 5262).

Therefore, the it is found that the disability evaluation for 
the veteran's right knee disability is most appropriately 
evaluated as 30 percent disabling under Diagnostic Code 5055.

It is recognized that the Court, in DeLuca, supra, held that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59. Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

As the veteran is not in receipt of the maximum schedular 
evaluation under applicable Diagnostic Codes, the factors of 
DeLuca are for application.

It is noted that since the veteran has had a total right knee 
replacement; arthritis is not a factor in the evaluation of 
his right knee disability.  38 C.F.R. § 4.59.  However, the 
medical evidence of record demonstrates functional loss as to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40 
and 4.45.  The evidence has demonstrated that the veteran had 
limited mobility.  He could not sit or stand for any period 
of time without discomfort.  Although there was little or no 
effusion and no instability shown on examination and he was 
able to fully extend the knee, the examiner noted that there 
was pain on ambulation and fatigue which limited his 
functional activities.  Therefore, it is found that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 provide a basis for 
a higher evaluation to 40 percent for the veteran's right 
knee disability.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's right knee disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 40 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with knee replacement.  In sum, 
the regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating 
on an extraschedular basis is not warranted.


ORDER

Entitlement to an increased evaluation of 40 percent for a 
right knee replacement is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

